Citation Nr: 9916926	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased evaluation for schizophrenia 
currently rated as 50 percent disabling.

2.  Entitlement to a total rating due to individual 
unemployability due to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1998 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein an increased evaluation for 
schizophrenia and a total rating due to individual 
unemployability were denied.  The veteran appeals these 
decisions.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's chronic schizophrenia, paranoid type, is 
productive of total occupation and social impairment.  


CONCLUSION OF LAW

1.  The criteria for entitlement to an increased rating of 
100 percent for chronic schizophrenia, paranoid type, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.130, Diagnostic Code 9203 (1998).

2.  The criteria for establishing a total disability rating 
based on individual unemployability (TDIU) are not met.  
38 C.F.R. § 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Entitlement to an increased rating for schizophrenia, 
paranoid type, 
currently evaluated as 50 percent disabling.

The veteran contends that his chronic schizophrenia, paranoid 
type, is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and his claim is granted to a 100 percent rating.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Mental disorders, and specifically the veteran's 
chronic schizophrenia, paranoid type, are evaluated pursuant 
to the criteria found in the General Rating Formula for 
Mental Disorders, pursuant to Diagnostic Code 9203 of the 
Schedule.  38 C.F.R. § 4.130 (1998).  Under those criteria, a 
rating of 50 percent is warranted where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted where the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A rating of 100 percent is 
warranted where the evidence shows total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130 (1998).

In December 1996, the veteran was admitted to the VA Medical 
Center (VAMC) in New Orleans on a protective custody order as 
the veteran's mental condition was causing him to make 
threats of bodily injury to his family.  During treatment, 
the veteran admitted to drug use and that he had been 
incarcerated for armed robbery for 19 years.  He further 
reported hearing voices.  A mental status upon admission 
showed that he was alert, oriented x 4 and cooperative.  
However, his affect was inappropriate and his mood was 
evasive.  No association defect was found and there was 
neither flight of ideas nor pressure of speech noted.  The 
veteran admitted to both auditory and visual hallucinations.  
His judgment and insight were poor while memory was normal.  
The examiner noted that the veteran was totally and 
permanently disabled and will need treatment for substance 
abuse and his service connected mental condition.

The veteran was admitted again to the VAMC in January 1997 on 
a similar order for protective custody.  The veteran again 
experienced hallucinations and voices telling him what to do.  
In addition to these hospital admissions of 1996 and 1997, 
the veteran was also admitted for mental problems in February 
and March 1977.  

In a May 1998 VA mental disorders examination the veteran 
stated that he hears voices and sees things.  These voices 
tell him what to do. He reported seeing white lights most of 
the time.  He felt paranoid and was concerned about people 
following him and getting him into trouble.  These 
hallucinations become so severe that he feels he has to 
defend himself "violently."  During the examination, his 
was disheveled and unkempt.  His clothes were looked as if 
they were soiled.  He stays away from people and isolates 
himself most of the time because of his homicidal nature; 
however, he did not have suicidal ideations.  His affect was 
flat.  His mood was one of anger and irritability, but he 
attempted to cooperate with the examination.  While his 
intelligence appeared average and his memory was intact, his 
insight and judgment were poor.  When addressing the degree 
of emotional impairment, the examiner stated that because of 
his severe interpersonal problems caused by his condition, 
his ability to trust others, and his inability to sustain 
relationships, he would be impaired from obtaining work in a 
serious manner.  The examiner also stated that the veteran 
has explosive anger attacks which could be very violent and 
harmful.  Also, the veteran would be distracted in a work 
environment because of his hallucinatory activity.  At the 
time of this examination, the veteran was taking Remeron, 
Zyprexa, and Congentin for his schizophrenia.  In a general 
medical examination conducted in May 1998 subsequent to the 
mental examination, the veteran became acutely agitated in 
the waiting room and it was necessary to perform his 
examination quickly without the benefit of a full history or 
review of the chart to determine what exams were required.  

The Board finds that the criteria for entitlement to a 100 
percent rating are met, as the Board finds that the veteran's 
mental disorder is productive of total occupation and social 
impairment.  The evidence of record does show persistent 
delusion or hallucinations and that the veteran is a 
persistent danger of hurting self or others. While the May 
1998 VA examination found the veteran's memory and 
intelligence to be average, he was homicidal.  The record 
shows several instances in which the veteran has showed 
violent behavior.  The veteran has experienced continuing 
hallucinations both visual and auditory which tell him what 
to do.  He stated that when he hears these voices he acts 
violently.   Both the May 1998 and the December 1997 VA 
examinations indicate that the veteran's condition prohibits 
him from obtaining gainful employment.   The veteran's 
appearance at the examination showed lack of personal 
hygiene.  The evidence does show that the veteran has 
intermittent inability to perform activities of daily living.  
Therefore, as the evidence does show that the veteran 
exhibits a significant amount of the symptomatology listed as 
representative of a 100  percent disability rating for mental 
disorders, the Board finds that an increased rating, for 
chronic schizophrenia, paranoid type, is warranted. 

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 100 percent for chronic 
schizophrenia, paranoid type, are met, and the veteran's 
claim therefor is granted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9203 
(1998).

II.  Entitlement to a total disability rating based upon 
Individual Unemployability.

As set forth above, the veteran's disability rating for his 
service connected schizophrenia is increased to 100 percent.   
Total disability based upon individual unemployability 
contemplates a schedular rating less than total.  38 C.F.R. § 
4.16(a) (1998). Since the veteran in this case is entitled to 
a 100 percent schedular rating for his service-connected 
schizophrenia, he is not eligible for a TDIU evaluation. See 
Vettese v. Brown, 7 Vet App. 31 (1994) ("claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  In 
essence a TDIU rating is moot as the veteran has a total 
rating based on his service connected disability.  Therefore, 
as a matter of law, the veteran's claim for TDIU fails.



ORDER

An increased rating for service connection of schizophrenia, 
paranoid type, is granted and assigned a 100 percent 
evaluation.  The veteran's claim for TDIU is denied in lieu 
of his 100 percent evaluation for service connected 
schizophrenia.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

